Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (2014/0010387) in view of Bender (2011/0054240).

Regarding Claim 12, Cohen discloses a method of reducing a side effect caused by a medicinal agent used to treat an illness of a patient, (reduction of side effects from medication to treat an illness such as cancer, para. 0117), comprising: providing a
device comprising a support structure containing an electromagnetic driver; (a device including a support structure 16, Fig. 1, para. 0038, and an electromagnetic driver, para. 0034), and using the device to administer sound, vibration, and electromagnetic stimulation to the patient, (the device provides vibration and sound stimuli to a subject, as well as synchronized magnetic field stimulation to the person's energy system, para. 0088), by transmitting an audio signal to the electromagnetic driver while the patient is supported by the support structure, (an audio signal source providing audio to the electromagnetic driver, para. 0036, the audio being output while supporting a part of the user's body, para. 0038).

Bender discloses a similar device including a support structure (100) that is supported by a motion platform (200) that also uses sound and vibration to promote relaxation (paragraphs [0002] and [0006]) including also providing three-dimensional motion (paragraphs [0006] and [0044]).  
Therefore a modification of Cohen to further include providing three-dimensional motion would have been obvious to one skilled in the art in view of Bender since Bender teaches that it is well known to provide a combination of sound, vibration and three-dimensional motion to relax a user and the addition of three-dimensional motion would be another well known way to further promote relaxing the user. 

Regarding Claim 13, Cohen discloses the method of claim 12, wherein the medicinal agent is a pharmaceutical, (the medication is pharmaceutical, para. 0116).

Regarding Claim 14, Cohen discloses the method of claim 12, wherein the medicinal agent is a chemotherapeutic agent used for cancer treatment, (the medication is for cancer treatment, para. 0116).

Regarding Claim 15, Cohen discloses the method of claim 12, wherein the side effect is selected from the group consisting of hematopoietic toxicity, decreased mobilization 

Regarding Claim 18, Cohen discloses a method of improving a clinical outcome for a patient diagnosed with cancer, (for a patient with cancer, reduce detectable amounts of cancer, para. 0117), comprising: providing a device comprising a support structure containing an electromagnetic driver; (a device including a support structure 16, Fig. 1, para. 0038, and an electromagnetic driver, para. 0034), and using the device to administer sound, vibration, and electromagnetic stimulation to the patient, (the device provides vibration and sound stimuli to a subject, as well as synchronized magnetic field stimulation to the person's energy system, para. 0088), by transmitting an audio signal to the electromagnetic driver while the patient is supported by the support structure, (an audio signal source providing audio to the electromagnetic driver, para. 0036, the audio being output while supporting a part of the user’s body, para. 0038).
Cohen discloses the claimed method except for the device also providing three-dimensional motion, as discussed above, Bender teaches that it is well known to provide a similar device to provide a combination of sound, vibration and three-dimensional motion to relax a user.  Therefore a modification of Cohen to include three-dimensional motion would have been obvious to one skilled in the art for the same reasons as discussed above with regard to claim 12.



Regarding Claims 17 and 20, Cohen discloses the invention above and further discloses, wherein the sound, vibration, and electromagnetic stimulation is administered to the patient in sessions conducted from three to seven times per week, (sound, vibration and electromagnetic stimulation (EPVS) treatment sessions conducted three times per week, para. 0111).

Regarding Claim 21, Cohen discloses the method of claim 18, wherein the method is conducted in association with a medical treatment of cancer, (the method used in the treatment of cancer, para. 0117).

Claims 1-3, 6 and 8-11 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791